Citation Nr: 1602802	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-14 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to July 7, 2010 for the award of service connection for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issues of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's claim of entitlement to service connection for PTSD was received on July 7, 2010.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 7, 2010 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to July 7, 2010 for the award of service connection for PTSD, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400.   

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.

The claim leading to the award of service connection was received by the RO on July 7, 2010.  

Prior to July 7, 2010, nothing in the record can be reasonably viewed as a claim of service connection for PTSD.  Other claims were filed, but they pertained to the knees, back, and left elbow.  Additionally, there was no earlier denial of service connection for a disability that can reasonably be viewed as a denial of PTSD.  

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.400.  Therefore, the earliest possible effective date for the award of service connection for PTSD is July 7, 2010, which is the date of claim.  

Although the record reflects that the Veteran sought mental health treatment as early as August 2007, "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  In the Veteran's case, the August 2007 treatment note contained a diagnosis of depression, and PTSD was diagnosed in February 2010.  The record thus indicates that the Veteran's PTSD arose prior to the date of his claim for service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, given that the effective date of the award can be no earlier than the date of the claim, the Board concludes that the proper effective date of the award of service connection for PTSD is July 7, 2010.  38 C.F.R. § 3.400.  

Accordingly, the Board finds that an effective date prior to July 7, 2010 for the grant of service connection for PTSD, is not warranted.  The preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date prior to July 7, 2010, for the award of service connection for PTSD is denied.  


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v.  Brown, 6 Vet. App. 377, 381  (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. 
§ 3.326(a).  

The most recent VA examination as to PTSD was conducted in August 2010.  May 2014 VA treatment records indicate that the Veteran was admitted for inpatient treatment due to exacerbation of his psychiatric symptoms.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's PTSD.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information).  

The Board also notes that the May 2014 VA treatment records contain information from the date of the Veteran's discharge, but not of his admission.  Upon remand, VA treatment records relating to the Veteran's admission for inpatient treatment and any subsequent treatment should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As to the Veteran's claim for a TDIU, the May 2014 VA treatment record indicates that the Veteran was experiencing stress at his job and with his supervisors.  Although the Veteran's representative asserted in July 2015 that the Veteran has been largely unable to work since discharge from military service, the note in the treatment record indicates that the Veteran was employed.  It is unclear from the record how substantial that employment may have been.  Upon remand, the Veteran should be asked to complete a VA Form 21-8940, Veteran's application for increase compensation based on unemployability, and the AOJ should ask any employers identified by the Veteran to complete VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to obtain the Veteran's employment history.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with, and ask him to complete, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Contact any employer identified by the Veteran, and ask that they complete a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  All efforts to obtain a completed VA Form 21-4192 must be documented in the claims file.  If no response or a negative response is returned, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.  Obtain all treatment records for the Veteran from the VA Caribbean Healthcare System and all associated outpatient clinics, including the treatment center in San Juan, Puerto Rico, dated from September 17, 2010 through May 15, 2014, and from May 17, 2014 to the present, to specifically include record of the Veteran's admission for inpatient psychiatric treatment on May 13, 2014.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Thereafter, schedule the Veteran for a psychiatric examination of the Veteran's service-connected PTSD by an appropriate examiner to determine the nature and severity of the Veteran's PTSD, and an examination in connection with his claim for a TDIU.
  
The psychiatric examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner should also discuss any functional or occupational impairment caused by the Veteran's PTSD.  Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD precludes his ability to obtain or maintain substantially gainful employment.  

The TDIU examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, namely PTSD, degenerative arthritis of the left elbow, intervertebral disc syndrome, patellofemoral syndrome of the right and left knees, and mild traumatic brain injury without neurological sequelae, render him unable to secure or maintain a substantially gainful occupation, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record --including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10; Moore v. Nicholson, 21 Vet. App. 211, 219   (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369   (Fed. Cir. 2009).  

A complete rationale is required for any opinion expressed.

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


